Citation Nr: 0030431	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  97-12 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953, and from March 1954 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the RO 
that denied claims of entitlement to service connection for 
left shoulder, left knee, and right knee disabilities.  
Previously, this case was before the Board in July 1998 when 
it was remanded to schedule the veteran for a hearing before 
a member of the Board.  


REMAND

At a September 2000 hearing and in several written 
statements, the veteran claimed that left shoulder and knee 
disabilities had their onset during service.  Additionally, 
in a June 1995 statement, the veteran noted that he was 
receiving Social Security disability.  However, the Social 
Security Administration (SSA) decision, or any supporting 
documentation for such decision, is not part of the record 
making it unclear whether the veteran is receiving any Social 
Security benefits and, if so, whether such benefits were 
based on any disability at issue.  Nevertheless, in order to 
ensure that his claims are adjudicated on the basis of a 
complete evidentiary record, these records should be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

The veteran's service medical records include an April 1951 
clinical record indicating that he had pain in both knees.  
The records also show that, in November 1951, he had a 
"bruise on [a] knee" and bursitis of the right knee.  An x-
ray of the right knee was negative.  In October 1970, he was 
seen for complaints of left shoulder pain for the past four 
days.  The impression was bursitis of the left shoulder.  He 
was placed on a limited duty profile for two weeks.  A 
December 1970 retirement examination included a physician's 
summary noting that the veteran had "1 episode [of] left 
shoulder bursitis 1 month ago - no limitation" and 
occasional "bilateral knee pain [which was] slight in cold 
weather - no swelling - no profile."  In February 1971, the 
veteran was seen for complaints of pain in both knees and 
reported that he had intermittent aching in the knees when 
they were cold.  Examination of the knees was essentially 
within normal limits.  In March 1971, it was noted that the 
veteran had been treated for left subacromial bursitis with 
improvement after injection.  He also complained of aching 
pain in his knees with cold weather.  The impressions 
included bursitis of the left subacromial joint which had 
resolved, and normal orthopedic examination of the knees.

Thereafter, post-service records contain various findings, 
including a diagnosis of aseptic effusion of the left knee 
(see September to October 1992 VA hospitalization report); an 
assessment of persistent effusion (aseptic) of the left knee 
- etiology uncertain (see October 1992 VA treatment report); 
an assessment of osteoarthritis of the left knee with 
effusion (see December 1992 VA treatment report); an 
impression of left knee arthritis (see January 1993 VA 
treatment report); an assessment of left knee arthritis (see 
February 1993 VA treatment report); complaints of bilateral 
knee and shoulder pain (see February 1993 VA treatment 
report); an impression of bilateral knee degenerative joint 
disease (see July 1993 VA examination report); a conclusion 
of tendonitis supraspinatus (see May 2000 private magnetic 
resonance imaging (MRI) report of the left shoulder); 
conclusions of quadriceps tendonitis and mild osteoarthritic 
change (see May 2000 private MRI report of the right knee); 
and findings of mild osteoarthritic change with mild 
narrowing of the articular cartilage (see May 2000 private 
MRI report of the left knee).

While the record contains the veteran's service medical 
records, private and VA treatment reports, and written 
statements from the veteran indicating that he suffers from 
left shoulder and knee disabilities, it is unclear whether 
any examiner has specifically determined whether such 
disabilities are due to service.  Based on a review of the 
evidence of record, the Board finds that further evidentiary 
development is necessary to obtain more definitive evidence 
on these points, especially in light of the passage of time 
following the veteran's separation from service and the first 
documentation of either a left shoulder or knee disability.  
Therefore, to satisfy VA's duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims, a 
new examination is necessary to better evaluate the veteran's 
claims of service connection for left shoulder and knee 
disabilities.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Specifically, the 
Board finds that a medical nexus opinion is required from an 
expert who has reviewed the entire claims file, including all 
of the veteran's service medical records, something that has 
not yet been done.  38 C.F.R. § 19.9 (2000).

Finally, VA regulations require that a supplemental statement 
of the case (SSOC) be furnished to the appellant if, after 
the last statement of the case (SOC) or SSOC was issued, 
additional pertinent evidence is received.  38 C.F.R. § 19.31 
(2000).  In the present case, the record shows that the RO 
last issued a SSOC relative to the veteran's claims in 
March 1997.  A review of the record indicates that evidence 
has been received by the RO since then, namely February 1997 
correspondence from a private physician.  The additional 
evidence contains medical evidence pertaining to the 
veteran's claims and therefore is "pertinent" to the claims 
on appeal.  The appellant has the right to have that 
additional evidence reviewed by the RO in the first instance 
unless he waives such consideration in writing.  See 
38 C.F.R. § 19.31 (2000).  Because no statement from the 
veteran indicating a desire to waive his right of RO review 
has been received with respect to the February 1997 
correspondence, a remand is required to allow the RO 
opportunity to adjudicate these claims in light of the new 
evidence.  38 C.F.R. § 19.9 (2000).

To ensure that VA has met its duty to assist the claimant in 
obtaining evidence necessary to substantiate the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the remanded matters.  The additional 
material received, if any, should be 
associated with the claims folder.

2.  The RO should also ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
left shoulder or knee disability that has 
not already been made a part of the 
record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  If the veteran identifies any 
records and such records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should contact the SSA to 
obtain any records pertinent to the 
veteran's receipt of Social Security 
benefits as well as the medical records 
relied upon when SSA addressed such a 
claim.

4.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA orthopedic 
examination to determine whether he 
suffers from a left shoulder, left knee, 
or right knee disability that is 
attributable to service.  The claims 
folder, with any evidence obtained 
pursuant to the requests above, must be 
reviewed by the examiner in conjunction 
with the examination.  The veteran's 
history, current complaints, medical 
records (including service medical 
records) and examination findings must be 
considered in detail by the examiner.  
The examiner should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed left shoulder, left 
knee, or right knee disability originated 
in, or is otherwise traceable to, 
military service.  The examiner should 
also address whether left or right knee 
disability was caused or made worse by 
already service-connected low back 
disability.  The rationale for the 
examiner's opinions should be set forth 
in detail.  If the examiner provides an 
opinion that is contrary to one already 
of record, then the examiner should point 
to specific findings and medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.

5.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for further 
action.

6.  After the development requested above 
has been completed, the RO should 
re-adjudicate the claims.  If any benefit 
sought is denied, a SSOC should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since issuance of the March 1997 
SSOC.  38 C.F.R. § 19.31 (2000).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


